Thomas,S.
The decedent and Edward A. Newell were ex-excutors of the will of Mary E. Wade, the first wife of the decedent. Katharine S. Wade, the second wife of the decedent, and Edward A. Newell are the executors of his will. It is claimed by Mr. Newell that assets of the estate.of Mary E. Wade were received by the decedent, and have never been accounted for, and that some of them reached the hands of Katharine S. Wade, who resides out of this State. In August, 1897, a proceeding was commenced under section 2606, Code of Civil Procedure, by Mr. Newell, as surviving executor of Mary E. Wade, against Katharine S. Wade,- as executrix of the estate of William Wade, to compel her to account for the acts of her testator, as executor of Mary E. Wade. In that proceeding an order was made, on January 3, 1898, requiring that “ said Katharine S. Wade, as executrix of the last will and testament of William Wade, deceased, render, file, and' judicially settle an account of the proceedings of said William *112Wade (now deceased), as executor of the estate of Mary E. Wade, deceased.” This order has never been obeyed; it seems to have been entirely ignored by Mrs. Wade, and her non-residence made it impossible to enforce obedience by proceedings to punish her for contempt. She is no-w before tire court ns an applicant for relief against a stipulation made by her, under which some moneys have been paid to her from the estate of William Wade, and which contemplated further payments. The application is addressed to the discretion of the -court. Until she obeys the order above recited she is not in a position to ask for favors. The application is denied, with leave to renew after the account required by the order of January 3, 1898, has been filed, and after proceedings thereunder have terminated.
Decreed accordingly.